

AMENDMENT NO. 2
TO
AGREEMENT


This Amendment No. 2 to Agreement (“Amendment No. 2”) is dated this 17th day of
December, 2013, by and among TF Financial Corporation, a Pennsylvania
corporation (the “Company”), and the individuals and entities identified on
Exhibit A attached hereto (collectively, the “Group”; each individually, a
“Group Member”).
 
RECITALS


WHEREAS, on November 4, 2011, the Company and the Group entered into an
Agreement (the “Agreement”) whereby, among other things, the Company agreed to
appoint one representative from the Group to the Company’s Board of Directors
and the Group agreed to refrain from the taking of certain actions with respect
to the Company;
 
WHEREAS, on December 3, 2012, the Company and the Group entered into Amendment
No. 1 to the Agreement (“Amendment No. 1”) whereby, among other things, the
Company and the Group agreed to change the term of the Agreement and appoint
Dennis Pollack to the Strategic Alternatives Committee of the Board of Directors
of the Company;
 
WHEREAS, pursuant to Section 9 of Amendment No. 1, the parties may amend
Amendment No. 1 by an instrument in writing executed by all parties thereto; and
 
WHEREAS, the Company and the Group have agreed that it is in their mutual
interests to amend and restate Section 7 of Amendment No. 1 in order to change
the term of the Agreement, as amended, and to enter into this Amendment No. 2 as
hereinafter described;
 
NOW, THEREFORE, in consideration of the recitals and the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration the receipt of which is hereby acknowledged, the parties
hereto, intending to be legally bound, agree as follows:
 
1.           Amendment to Section 7 – Term and Termination.  Section 7 of the
Agreement, as amended by Amendment No. 1, is hereby amended and restated by
deleting such Section 7 and replacing it in its entirety with the following:
 
“Term and Termination.  This Agreement will commence on the date hereof and
shall remain in effect until November 4, 2014, or for as long as the director
appointed pursuant to Section 1 of this Agreement remains a director of the
Company, whichever is later, or until such earlier time as the Company shall
cease to exist by reason of merger, sale of assets, liquidation, exchange of
shares, or otherwise.  If, at any time during the term of this Agreement, as
amended, the Group beneficially owns less than 5% of the outstanding capital
stock of the Company, the Company may terminate this Agreement and the director
appointed pursuant to Section 1 hereof shall automatically be deemed to have
resigned from the Board of Directors and will no longer be eligible to serve on
the Board of Directors. This Agreement may also be terminated by the parties
hereto at any time by the written agreement of all parties to this Agreement.”
 
2.           Representations and Warranties of the Group Members.  The Group
Members each hereby represent and warrant to the Company as of the date of this
Amendment No. 2 that the Group Members each have full and complete authority to
enter into this Amendment No. 2 and to make and
 
 
 

--------------------------------------------------------------------------------

 
 
 
comply with the representations, warranties and covenants contained herein, and
that this Amendment No. 2 constitutes a valid and binding agreement of the Group
and each Group Member.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Group that the Company has full power and
authority to enter into and perform its obligations under this Amendment No. 2,
and the execution and delivery of this Amendment No. 2 by the Company have been
duly authorized by the Board of Directors of the Company and require no other
corporate action.  This Amendment No. 2 constitutes a valid and binding
obligation of the Company and the performance of its terms shall not constitute
a violation of its Articles of Incorporation or Bylaws.
 
4.           No Amendments.  All terms and conditions of the Agreement and
Amendment No. 1, other than those amended hereby, are ratified and confirmed in
all respects and remain in full force and effect and unchanged hereby.  The
Agreement, Amendment No. 1 and this Amendment No. 2 shall be read, taken and
construed as one and the same instrument.


5.           Governing Law and Choice of Forum. The internal laws of the
Commonwealth of Pennsylvania, unless applicable federal law or regulation is
deemed controlling, shall govern the construction and enforceability of this
Amendment No. 2.  Any and all actions concerning any dispute arising hereunder
shall be filed and maintained in a state or federal court, as appropriate,
sitting in the Commonwealth of Pennsylvania.
 
6.           Severability.  If any term, provision, covenant or restriction of
this Amendment No. 2 is held by any governmental authority or court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Amendment No. 2 shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
 
7.           Successors and Assigns.  This Amendment No. 2 shall be binding upon
and shall inure to the benefit of, and be enforceable by, the successors and
assigns, and transferees by operation of law, of the parties.  Except as
otherwise expressly provided for herein, this Amendment No. 2 shall not inure to
the benefit of, be enforceable by, or create any right or cause of action in,
any person, including any stockholder of the Company, other than the parties
hereto.
 
8.           Binding of the Parties.  Each party signing this Amendment No. 2
agrees to be bound to the terms of the Agreement and Amendment No. 1, unless
otherwise superseded by the terms herein, whether or not the signature of such
party appears on said document.
 
9.           Amendments.  This Amendment No. 2 may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by all of the parties hereto.
 
10.           Counterparts.  This Amendment No. 2 may be executed in
counterparts, each of which shall be an original, but each of which together
shall constitute one and the same agreement.
 

 
 

--------------------------------------------------------------------------------

 

This Amendment No. 2 has been duly executed and delivered by the parties hereto
as of the day and year first above written.



 
TF FINANCIAL CORPORATION,
   a Pennsylvania corporation
             
By:
/s/ Kent C. Lufkin    
Kent C. Lufkin
   
President and Chief Executive Officer
             
THE GROUP MEMBERS
          /s/ Lawrence B. Seidman  
Lawrence B. Seidman, Individually
          /s/ Dennis Pollack      Dennis Pollack, Individually          
SEIDMAN AND ASSOCIATES, L.L.C
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, Manager
             
SEIDMAN INVESTMENT PARTNERSHIP, L.P.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, President, Corporate General Partner, Veteri Place
Corporation
             
SEIDMAN INVESTMENT PARTNERSHIP II, L.P.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, President, Corporate General Partner, Veteri Place
Corporation
             
LSBK06-08, L.L.C.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, Investment Manager
           

 

 
 
 

--------------------------------------------------------------------------------

 



             
BROAD PARK INVESTORS, L.L.C.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, Investment Manager
             
CBPS, L.L.C.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, Investment Manager
             
2514 MULTI-STRATEGY FUND, L.P.
             
By:
/s/ Lawrence B. Seidman    
Lawrence B. Seidman, Investment Manager
           






 
 

--------------------------------------------------------------------------------

 



EXHIBIT A




The Group and Group Members



   
Shares owned
   
Last date THRD
shares purchased
   
Seidman and Associates, L.L.C.
    33,564    
8/26/2013
   
Seidman Investment Partnership, L.P.
    29,242    
5/3/2010
   
Seidman Investment Partnership II, L.P.
    29,339    
5/11/2010
   
LSBK06-08, L.L.C.
    18,900    
5/3/2010
   
Broad Park Investors, L.L.C.
    29,557    
5/3/2010
   
2514 Multi-Strategy Fund, L.P.
    10,488    
4/29/2013
   
CBPS, L.L.C.
    10,680    
8/2/2013
   
Lawrence B. Seidman
    0      --    
Dennis Pollack
    9,702    
9/12/2013
   




